Order denying defendant’s motion to dismiss action for failure to prosecute reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to dismiss action granted, with ten dollars costs. Plaintiff has not satisfactorily explained his neglect to prosecute this action and the discreción of the Special Term was improperly exercised. (McGee v. Levy, 215 App. Div. 720; Regan v. Milliken Bros., 123 id. 72; Lerman v. Muller, 210 id. 860.) Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.